Name: Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff and coming from third countries, and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy
 Date Published: nan

 13 . 2 . 87 Official Journal of the European Communities No L 43/9 COUNCIL REGULATION (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff and coming from third countries, and amending Regulation (EEC) No 950/68 on the Common Customs Tariff lation (EEC) No 950/68 (4), as last amended by Regulation (EEC) No 4066/86 (*), should be extended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by Decision 86/222/EEC ('), the Council approved the renewal of the cooperation agreement between the European Economic Community and the Kingdom of Thailand on manioc production, marketing and trade ; Whereas the agreements with Indonesia and Brazil (2) will remain in force until at least 31 December 1989 ; whereas they represent the outcome of negotiations conducted under Article XXVIII of the General Agreement on Tariffs and Trade in order to obtain temporary suspen ­ sion, valid until 31 December 1989 at least, of the tariff concession which had been granted by the Community for imports of products falling within subheading 07.06 A of the Common Customs Tariff ; whereas they authorize the Community to suspend the said concession ; Whereas the Community has committed itself to the GATT Contracting Parties to apply a levy of not more than 6 % ad valorem to some of the products in ques ­ tion, for the period during which the existing binding is suspended ; whereas, under the most-favoured-nation clause, the Community must accord similar treatment to third countries which are not members of the GATT but benefit from this clause ; Whereas, as a result of the adoption by the Community of protective measures concerning imports of sweet potatoes, consultations were held under Article 6 of the Trade and Economic Cooperation Agreement between the European Economic Community and the People's Republic of China (3) concerning imports into the Community of manioc falling within subheading 07.06 A of the Common Customs Tariff and of sweet potatoes falling within subheading 07.06 B ; whereas the outcome of these consultations was a mutually satisfactory solution compri ­ sing, on the one hand, the restriction by China of its exports in 1987, 1988 and 1989 to 350 000 tonnes of manioc and 600 000 tonnes of sweet potatoes a year, and, on the other, the authorization given by the Community for the importation of these quantities, subject, in the case of manioc, to a levy of not more than 6 % ad valorem ; Whereas, in these circumstances, the provisions relating to tariff subheading 07.06 A at present contained in Regu HAS ADOPTED THIS REGULATION : Article 1 For products falling within subheading 07.06 A of the Common Customs Tariff  manioc, arrowroot, salep and other similar roots and tubers with a high starch content, with the exception of sweet potatoes  the levy of not more than 6 % ad valorem applicable to imports shall be collected solely on the following annual quantities fixed by the third country of origin : (a) Thailand : the quantities resulting from the renewal of the agreement approved by Decision 86/222/EEC for 1987, 1988 , 1989 and 1990 ; (b) Indonesia : 825 000 tonnes a year for 1987, 1988 and 1989 ; (c) other countries which are at present Contracting Parties to the GAIT, with the exception of Thailand and Indonesia : 145 590 tonnes a year for 1987, 1988 and 1989 ; (d) China : 350 000 tonnes a year for 1987, 1988 and 1989 ; (e) third countries other than those referred to in (a), (b), (c) and (d) : 30 000 tonnes for 1987 ; for 1988 and 1989 the quantities will be fixed by the Council , acting by a qualified majority on a proposal from the Commission. Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 (% as last amended by Regulation (EEC) No 2913/86 (7). Article 3 The text of subheading 07.06 A of the Common Customs Tariff in Regulation (EEC) No 950/68 shall be maintained as set out in the Annex. Article 4 This Regulation shall enter into force on the day follo ­ wing that of its publicaiton in the Official Journal of the European Communities. (4) OJ No L 172, 22. 7 . 1968 , p. 1 . 0 OJ No L 371 , 31 . 12. 1986, p. 11 . ( «) OJ No L 281 , 1 . 1 . 1975, p. 1 . 0 OJ No L 272, 24. 9 . 1986, p. 1 . (') OJ No L 155, 10 . 6. 1986, p. 8 . (2) OJ No L 219, 28 . 7 . 1982, p. 56 and p. 58 . O OJ No L 250, 19 . 9 . 1985, p. 1 . No L 43/ 10 Official Journal of the European Communities 13 . 2. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1 987. For the Council The President M. EYSKENS ANNEX Heading Number Description Rate of duty Autonomous % or levy (L) Conventional % 1 2 3 4 07.06 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith : A. Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes : I. Fresh or dried, whole or sliced, but not further processed .... II. Other, including pellets 6 (L) 6 (L) (b) (b) (b) 6 % ad valorem, subject to certain conditions.